DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 08/18/2020. Claims 1-20 are presented for examination and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/782,949. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of copending Application No. US2021/0241842, as follows:
Present application
Application No. 16/782,949
1. A device, comprising: a memory array including a number of column planes; and at least one circuit coupled to the memory array and configured to: receive test result data for a 

2. The device of claim 1, wherein the at least one circuit is further configured to convert the test result data to a third result responsive to two or more column planes of the number of column planes failing the test for the column address.  
3. The device of claim 2, wherein the at least one circuit is further configured to convert the 

4. The device of claim 1, wherein the at least one circuit is further configured to convert the test result data to a third result responsive to either two or more column planes of the number of column planes failing the test for the column address or no column planes of the number of column planes failing the test for the column address.  

5. The device of claim 1, wherein the test result data comprises 280 bits, and each of the first result and the second result comprises 10 bits.
  
6. The device of claim 1, wherein the test result data comprises 136 bits, and each of the first result and the second result comprises 9 bits.  
7. The device of claim 1, wherein the first result includes four bits identifying the one bit 

8. A method, comprising: testing a column address of a number of column planes of a memory array; generating a first signal in response to only one bit of the number of column planes failing the test for the column address, the first signal identifying the one bit and a column plane of the number of column planes that includes the one bit; and generating a second signal in response to only one column plane of the number of column planes failing the test for the column address and more than one bit of the one column plane failing the test, the second signal identifying the one column plane.  

9. The method of claim 8, further comprising generating a third signal in response to each column plane of the number of column planes passing the test for the column address.  


  
11. The method of claim 8, further comprising generating N bits in response to the testing, wherein generating the first signal comprises encoding the N bits to M bits, wherein M < N. 
 
12. The method of claim 11, wherein encoding N bits to M bits comprises either encoding 136 bits to 9 bits or encoding 280 bits to 10 bits.  
13. The method of claim 8, further comprising, in response to the first signal, forgiving the one bit via an error correction code (ECC).  

14. The method of claim 8, further comprising, in response to the second signal, replacing the one column plane with a redundant column plane.  



16. The device of claim 15, wherein the at least on circuit is configured to generate the third 
 
17. The device of claim 15, wherein each of the first set of column planes and the second set of column planes includes 17 column planes and each of the first signal, the second signal, and the third signal comprises 9 bits.  

18. A system, comprising: at least one input device; at least one output device; at least one processor device operably coupled to the input device and the output device; and at least one memory device operably coupled to the at least one processor device and comprising: circuitry configured to: write data to each column plane of N column planes of the at least one memory device; read data from each column plane of 

19. The system of claim 18, wherein the circuitry is further configured to convert the N-bit test data to a third M-bit result responsive to no column planes of the N column planes being defective, wherein a value of N is greater than a value of M.  




2. The device of claim 1, wherein the test result data comprises either 280 bits or 35 bits, and each of the first result, the second result, and third result comprise 6 bits.
3. The device of claim 1, wherein the at least one circuit comprises: an encode module configured to receive the test result data and generate the third result; a pass/fail module 
4. The device of claim 3, wherein the fail detector module comprises: an encode module configured to receive the test result data and generate encoded data; a decode module configured to receive the encoded data and generate decoded data; and a compare module configure to: receive the test result data and the decoded data; and generate the first result responsive to the test result data not matching the decoded data.
5. The device of claim 1, wherein the at least one circuit is further configured to: generate encoded data based on the test result data; generate decoded data based on the encoded data; and generate the first result responsive to the test result data not matching the decoded data.

7. The device of claim 1, wherein the at least one circuit is further configured to convert a number of bits indicative of whether one or more memory cells of the column address is defective into one bit indicative of whether or not a column plane of the number of column planes failed the test, wherein the test result data for the column plane comprises the one bit.
8. A method, comprising: testing a column address of a number of column planes of a memory array; generating a first signal in response to each column plane of the number of column planes having a non-defective status for the column address; generating a second signal in response to two or more column planes of the number of column planes having a defective status for the column address; and generating a third signal in response to only 
9. The method of claim 8, further comprising generating test data comprising one bit for each column plane of the number of column planes, the one bit having either a first state indicative of the defective status or a second state indicative of the non-defective status.
10. The method of claim 9, wherein generating the second signal comprises generating the second signal in response to two or more bits of the test data having the first state.
11. The method of claim 9, wherein generating the first signal comprises generating the first signal in response to each bit of the test data having the second state.
12. The method of claim 9, wherein generating the third signal comprises generating the third 
13. The method of claim 9, wherein generating the second signal comprises: generating encoded data based on the test data; generating decoded data based on the encoded data; comparing the test data and the decoded data; and generating the second signal responsive to the test data being different from the decoded data.
14. The method of claim 8, wherein testing comprises: writing first data to the column address of the number of column planes; reading second data from the column address of the number of column planes; and comparing the first data to the second data to generate test data for each column plane, wherein the test data comprises one or more bits for each column plane, the one or more bits indicative of either the non-defective status or the defective status.

16. The system of claim 15, wherein a value of N is either 35 or 280, and a value of M is 6.
17. The system of claim 15, wherein the circuitry comprises: a compare module configured to compare the write data to the read data to generate the N-bit test data; a pass/fail module coupled to an output of the compare module and configured to receive the N-bit test data and generate the first M-bit result; a fail detector module coupled to the output of the compare module and configured to receive the N-bit test data and generate the second, different M-bit result; and an encode module coupled to an output of the compare module and configured to receive the N-bit test data and generate the third, different M-bit result.
18. The system of claim 17, wherein the circuitry further comprises an output module 
19. The system of claim 15, wherein the circuitry is further configured to: generate an encoded signal based on the N-bit test data; generate a decoded signal based on the encoded signal; compare the N-bit test data to the decoded signal; and generate the second, different M-bit result responsive to the N-bit test data not matching the decoded signal.
20. The system of claim 15, wherein the third, different M-bit result comprises a binary number identifying a number of the one defective column plane.



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US2014/0146624 A1) and further in view of Trinh (US7,196952).
Son et al implicitly teach a device, comprising: a memory array (e.g. fig. 1) including a number of regions (e.g. memory arrays include columns and rows, see fig. 14); and at least one circuit (e.g. items 110 & 300, fig. 2)  coupled to the memory array and configured to: receive test result data (e.g. [0093]) for a column address (e.g. [0123], [0127]) for each column region of the number of column regions of the memory array (e.g. [0093]-[0094]); convert the test result data to a first result responsive to only one bit of a number of bits of the number of column regions failing a test for the column address, the first result identifying the one bit and a column region of the number of column regions that includes the one bit (e.g. [0076]-[0078], [0090], [0095]- the error detector writes information corresponding the detection result, such as address information, number of erroneous bits, in the scrubbing field); and convert the test result data to a second result responsive to only one column region failing the test for the column address and more than one bit of the one column region being defective, the second result identifying the one column plane (e.g. two or more errors in a page (i.e. a page in a column address) [0078], [0095]- the error detector writes information corresponding the detection result, such as address information, number of erroneous bits, in the scrubbing field).
Not explicitly taught by Son et al is that memory regions are planes. However, the technique of arranging memory devices into planes was known in the art, before the effective filing date of the claimed invention, as disclosed by Trinh (e.g. col. 3, lines 18-35). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Son et al to any memory location, including column plane, since such an implementation would have involved the mere application of a known technique to a piece of prior art ready for improvement.

As per claims 8, 15 and 18, the claimed features are rejected similarly to claim 1 above.
As per claim 18, the writing/reading and comparison is taught by Son et al (e.g. [0094]-[0095]).

Claim 2: Son et al and Trinh implicitly teach the device of claim 1, wherein the at least one circuit is further configured to convert the test result data to a third result responsive to two or more column planes of the number of column planes failing the test for the column address (e.g. [0076]-[0078], [0090], [0095]- the error detector writes information corresponding the detection result, such as address information, number of erroneous bits, in the scrubbing field – Son et al). 

Claim 3: Son et al and Trinh implicitly teach the device of claim 2, wherein the at least one circuit is further configured to convert the test result data to a fourth result responsive to no column planes of the number of column planes failing the test for the column address  (e.g. [0076]-[0078], [0090], [0095]- the error detector writes information corresponding the detection result, such as address information, number of bits of the error, in the scrubbing field – Son et al). 

Claim 4: Son et al and Trinh implicitly teach the device of claim 1, wherein the at least one circuit is further configured to convert the test result data to a third result responsive to either two or more column planes of the number of column planes failing the test for the column address or no column planes of the number of column planes failing the test for the column address  (e.g. [0076]-[0078], [0090], [0095]- the error detector writes information corresponding the detection result, such as address information, number of bits of the error, in the scrubbing field – Son et al). 

Claim 5: Son et al and Trinh implicitly teach the device of claim 1, but fail to teach that the test result data comprises 280 bits, and each of the first result and the second result comprises 10 bits.  However, it would have been obvious to a person of ordinary skill in the art, to adjust the number of data used in the teaching of Son et al, since such a modification would have been within the general knowledge of an artisan in the art, because it would have involved manipulating the data of a prior art.

Claim 6: Son et al and Trinh implicitly teach the device of claim 1, but fail to teach that the test result data comprises 136 bits, and each of the first result and the second result comprises 9 bits.  However, it would have been obvious to a person of ordinary skill in the art, to adjust the number of data used in the teaching of Son et al, since such a modification would have been within the general knowledge of an artisan in the art, because it would have involved manipulating the data of a prior art.

Claim 7: Son et al and Trinh implicitly teach the device of claim 1, but fail to teach that the first result includes four bits identifying the one bit and either five or six bits identifying the column plane that includes the one bit. However, it would have been obvious to a person of ordinary skill in the art, to adjust the number of data used in the teaching of Son et al, since such a modification would have been within the general knowledge of an artisan in the art, because it would have involved manipulating the data of a prior art.

Son et al and Trinh implicitly teach the method of claim 8, further comprising generating a third signal in response to each column plane of the number of column planes passing the test for the column address  (e.g. [0076]-[0078], [0090], [0095]- the error detector writes information corresponding the detection result, such as address information, number of bits of the error, in the scrubbing field – Son et al). 

Claim 10:  Son et al and Trinh implicitly teach the method of claim 9, further comprising generating a fourth signal in response to two or more column planes of the number of column planes failing the test for the column address  (e.g. [0076]-[0078], [0090], [0095]- the error detector writes information corresponding the detection result, such as address information, number of bits of the error, in the scrubbing field – Son et al). 

Claim 11: Son et al and Trinh implicitly teach the method of claim 8, comprising generating N bits in response to the testing,  but fail to teach that generating the first signal comprises encoding the N bits to M bits, wherein M < N. However, it would have been obvious to a person of ordinary skill in the art, to adjust the number of data used in the teaching of Son et al, since such a modification would have been within the general knowledge of an artisan in the art, because it would have involved manipulating the data of a prior art. 
Claim 12: Son et al and Trinh implicitly teach the method of claim 11, but fail to teach that  encoding N bits to M bits comprises either encoding 136 bits to 9 bits or encoding 280 bits to 10 bits.  However, it would have been obvious to a person of ordinary skill in the art, to adjust the number of data used in the teaching of Son et al, since such a modification would have been 

Claim 13: Son et al and Trinh implicitly teach the method of claim 8, further comprising, in response to the first signal, forgiving the one bit via an error correction code (ECC) (e.g. [0077]- Son et al).  

Claim 14: Son et al and Trinh implicitly teach the method of claim 8, further comprising, in response to the second signal, replacing the one column plane with a redundant column plane (e.g. [0135]-[0136] Son et al).

Claim 16: Son et al and Trinh implicitly teach the device of claim 15, wherein the at least on circuit is configured to generate the third signal in response one of: two or more bits of the first set of column planes having a defective status; two or more bits of the second set of column planes having a defective status; and two or more bits of each of the first set of column planes and the second set of column planes having a defective status  (e.g. [0076]-[0078], [0090], [0095]- the error detector writes information corresponding the detection result, such as address information, number of bits of the error, in the scrubbing field – Son et al). 
Claim 17: Son et al and Trinh implicitly teach the device of claim 15, but fail to teach that each of the first set of column planes and the second set of column planes includes 17 column planes and each of the first signal, the second signal, and the third signal comprises 9 bits. However, it would have been obvious to a person of ordinary skill in the art, to rearrange the components in Son et al, since such a modification would have been within the general knowledge of an artisan in the art, because it would have involved manipulating the data of a prior art. 

Claim 19: Son et al and Trinh implicitly teach the system of claim 18, wherein the circuitry is further configured to convert the N-bit test data to a third M-bit result responsive to no column planes of the N column planes being defective, wherein a value of N is greater than a value of M  (e.g. [0076]-[0078], [0090], [0095]- the error detector writes information corresponding the detection result, such as address information, number of bits of the error, in the scrubbing field – Son et al). 

Claim 20: Son et al and Trinh implicitly teach the system of claim 19, wherein the circuitry is further configured to convert the N-bit test data to a fourth, different M-bit result responsive to two or more column planes of the N column planes being defective (e.g. [0076]-[0078], [0090], [0095]- the error detector writes information corresponding the detection result, such as address information, number of bits of the error, in the scrubbing field – Son et al). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Adsitt (US2007/0255982 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        2/7/2022